DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to teach a specific speaker system comprising: 
	a primary speaker module having: 
		a housing; 
		a storage location within the housing; 
		an output module for broadcasting audio; 
	a plurality of secondary speaker modules configured to be removably located within the storage location, each of the plurality of secondary speaker modules comprising an input module for receiving audio broadcasted from the output module of the primary speaker module.
Furthermore the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qian et al. (US 20200053462 A1)
Chen et al (US 20150287419 A1 – Cited IDS)
Walter et al. (US 20150049895 A1 – Cited IDS)
Goh et al. (US 8509463 B2 – Cited IDS)
Melanson (US 20070263888 A1 – Cited IDS)
Lipsky et al. (US 20110286613 A1 – Cited IDS)
Ang et al. (US 10111003 B2 – Cited IDS)
Anderson et al. (US 9294840 B1 – Cited IDS)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654